Citation Nr: 1040530	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-04 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 
1981, from June 1987 to September 1987, and from January 1991 to 
May 1991.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in November 2007, a statement of the case was issued in 
December 2008, and a substantive appeal was received in January 
2009.  The Veteran testified at a Board hearing in February 2010; 
the transcript is of record.


FINDING OF FACT

The Veteran's migraine headaches results in a disability picture 
which more nearly approximates very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 50 
percent for migraine headaches have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In June 2007, a VCAA letter was issued to the Veteran which 
notified her of what information and evidence is needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA; and the evidence necessary to establish 
an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board acknowledges a decision from the Court that provided 
additional guidance on the content of the notice that is required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims 
involving increase compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board points out that the 
U.S. Court of Appeals for the Federal Circuit reversed the 
Court's holding in Vazquez, to the extent the Court imposed a 
requirement that VA notify a Veteran of alternative diagnostic 
codes or potential "daily life" evidence.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any 
event, notice per Vazquez was issued to the Veteran in August 
2008, thus the Veteran has received proper notice per Vazquez.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The evidence of record contains the Veteran's VA treatment 
records, private treatment records, documentation from her 
employer, and lay statements and testimony of the Veteran.  There 
is otherwise no indication of relevant, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA 
examinations in July 2007 and April 2009.  Collectively, such 
examinations are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
migraine headaches issue on appeal.


Criteria & Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Service connection is in effect for migraine headaches, rated 30 
percent disabling from May 1993.  Such disability rating has been 
assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
In June 2007, the Veteran filed an increased rating claim, 
contending that due to her migraine headaches she would have to 
lay down and was experiencing blurred vision, dizzy spells, 
vomiting, and facial swelling.  

Under Diagnostic Code 8100, a 30 percent evaluation is 
appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, a 50 
percent evaluation is in order.

From March to June 2007, the Veteran sought treatment at the 
Headache Wellness Center.  In March 2007, the Veteran reported 
daily headaches lasting about two days.  She experiences nausea, 
vomiting, phonophobia, photophobia, osmophobia, increased with 
movement, and dizziness.  The examiner opined that her headaches 
had worsened.  In April 2007, she reported two severe headaches, 
five moderate headaches, and ten mild headaches in the prior four 
weeks, requiring acute-care medication seven of those days.  In 
May 2007, she reported 5 moderate headaches, and 12 mild 
headaches in the prior four weeks.  She required acute-care 
medication six of those days.  In June 2007, she reported four 
moderate headaches and 24 mild headaches in the prior four weeks.  
She required acute-care medication four days in the prior four 
weeks.  

In July 2007, the Veteran underwent a VA examination.  She 
reported seeking private clinical treatment for headaches, but 
denied taking a preventative medication.  She reported a mild 
headache daily, lasting hours.  She reported two to three severe 
headaches per month, usually lasting a couple of days; going to 
bed helps.  She experiences left temporal "blinding" headaches, 
with vomiting at times.  She reported treating with Imitrex pills 
and injections.  She reported that her last headache lasted 
almost a week, but usually lasts one to two days.  The examiner 
diagnosed migraine headaches.  The examiner noted significant 
effects on her usual occupation due to increased absenteeism.  
Decreased concentration and poor social interactions were also 
noted.  She has worked for the postal service since 1984, and 
processes passport applications.  She becomes irritable at work 
when she has a headache, and finds it difficult to deal with 
customers.  She reported that she called in sick three to four 
days over the past six months, in addition to leaving early 
several times due to headaches.  

A June 2008 VA neurology consultation reflects that the Veteran 
takes medication for her migraines, specifically caffeine and 
ergotamine which helps a little bit.  She takes Imitrex 
injections but she does not like to take them too often.  She 
also uses ibuprofen.  She works for the postal service.  She had 
a schedule where she worked six days straight and by the sixth 
day she was getting frequent headaches.  She does not like to 
take medications and prefers natural remedies.  The diagnosis was 
chronic migraine headaches.  A July 2008 VA outpatient treatment 
record reflects that she has two to three episodes per month for 
one to three days and has missed work.

In April 2009, the Veteran underwent another VA examination.  She 
reported 2 to 3 headaches a month that last a day or two.  The 
pain is located behind her eyes, especially on her right side.  
It is either sharp or dull, and usually throbbing.  She has been 
taking Imitrex injections for the past year which she gives 
herself.  She takes about two or three of these per month.  She 
reported that her headaches are more severe.  She has an aura of 
seeing "wavy lines" prior to the onset of a headache, and they 
are associated with nausea.  She works full time for the postal 
service.  She misses four to five days a month because of 
headaches, and she cannot drive when she has a headache.  Upon 
physical examination, the examiner diagnosed migraine headaches.  
The examiner opined that she has four or five prostrating and 
incapacitating headaches a month.  

At the Board hearing, the Veteran testified that she was taking 
an early retirement, effective October 31, 2009, due to her 
severe headaches.  

In light of the Veteran's subjective complaints of experiencing 
mild to moderate headaches on a daily basis and severe headaches 
several times a month, lost time from work for the period prior 
to October 31, 2009, and objective opinions of record which 
reflect that she has prostrating and incapacitating headaches 
four to five times per month, the Board finds that a 50 percent 
disability rating is warranted pursuant to the diagnostic rating 
criteria for migraine headaches, 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  The Board acknowledges that prior to October 31, 
2009, the Veteran continued to work in a full time capacity, 
albeit with subjective complaints of suffering, thus such may not 
constitute severe economic inadaptability.  However, in light of 
her subjective complaints, lay statements and testimony attesting 
to the debilitating headaches and effect on her employment, to 
include missed time from work on a monthly basis, and continuous 
treatment with limited relief, the Board finds that a 50 percent 
disability rating is warranted for the Veteran's service-
connected migraine headaches.  Such disability rating constitutes 
the highest rating assignable under the current rating criteria 
for migraine headaches.  See 38 C.F.R. § 4.124(a), Diagnostic 
Code 8100; see Grantham v. Brown, 114 F .3d 1156, 1158 (1997). 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Veteran's increased rating claim was received in June 2007, 
and at that time she reported working in a full-time capacity for 
the postal service, although she submitted documentation 
reflecting that she had taken sick leave multiple times a month 
due to her migraine headaches.  VA's General Counsel has noted 
"mere assertions or evidence that a disability interferes with 
employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. 
Reg. 66749 (1996).  The Board acknowledges that the Veteran 
reports that effective October 31, 2009, she took an early 
retirement from the postal service due to her severe headaches.  
However, the schedular rating criteria for migraine headaches 
specifically contemplates any severe economic inadaptability due 
to headaches incurred, and a 50 percent rating was assigned due 
to the effect on her employability.  Moreover, the RO denied 
entitlement to a TDIU in October and November 2009 rating 
decisions.  Thus, the evidence of record does not reflect a 
marked interference with employment, or frequent periods of 
hospitalization and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the schedule 
of ratings.  Otherwise, the Board finds that the 50 percent 
disability rating assigned in this decision, which contemplates 
the maximum schedular rating, adequately reflects the clinically 
established impairment experienced by the Veteran and a higher 
rating is denied on an extra-schedular basis.

The Court has held that a request for a total disability based on 
individual unemployability (TDIU), whether expressly raised by 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.  Id.

In this case, a claim for TDIU was denied by rating decisions in 
October and November 2009 and the Veteran was notified of the 
adverse decisions those same months.  The Veteran has not 
appealed those determinations.  As the matter of entitlement to 
TDIU has already been adjudicated, the Board finds it unnecessary 
to remand the issue of TDIU to the RO for its consideration.  


ORDER

Entitlement to a disability rating of 50 percent for migraine 
headaches is granted, subject to laws and regulations governing 
payment of VA monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


